Citation Nr: 0021260	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for stomach pain, 
stomach bloating, diarrhea, soft stools, and indigestion as 
due to undiagnosed illness.  

2.  Entitlement to service connection for shortness of breath 
and coughing up blood as due to undiagnosed illness.  

3.  Entitlement to service connection for pain in multiple 
joints (other than the lumbosacral spine, right ankle, and 
right index finger), pain in the extremities, and leg cramps 
as due to undiagnosed illness.

4.  Entitlement to service connection for nocturnal chills 
and fever, night sweats, and dizziness as due to undiagnosed 
illness.

5.  Entitlement to a compensable evaluation for low back 
strain for the period July 1, 1995, to May 2, 1997.

6.  Entitlement to an evaluation in excess of 10 percent for 
low back strain for the period commencing May 3, 1997.
ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1995, 
with service in the Southwest Asia Theater of Operations 
during the Persian Gulf War from August 30, 1990, to March 
30, 1991, and from January 12, 1993, to March 3, 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1996, September 1997, and 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

In a decision of July 1999, the Board remanded the issues 
currently before the Board to the RO for further development 
of the evidence.  The case was returned to the Board in June 
2000.  In the decision of July 1999, the Board denied the 
veteran's claims of entitlement to direct service connection 
for: gastritis and gastroenteritis; bronchitis, upper 
respiratory infections, colds, and viral syndrome; arthritis 
of multiple joints; and nocturnal chills and fever, night 
sweats, and dizziness as residuals of a tick bite.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In the instant case, the Board's remand of July 1999 directed 
that the veteran should undergo an orthopedic examination in 
connection with his claims for an increased evaluation for a 
low back strain.  The Board noted that, in DeLuca v. Brown, 
8 Vet. App. 202, 205-8 (1995), the Court held that an 
examination of joints must consider whether pain could 
significantly limit functional ability during flare-ups, 
citing 38 C.F.R. § 4.40, which states that a body part which 
becomes painful on use must regarded as seriously disabled 
and the Court also stated that 38 C.F.R. § 4.45, pertaining 
to weakened movement, excess fatigability, and incoordination 
should be considered in rating orthopedic disability.  In the 
remand of July 1999, the Board stated that: the orthopedic 
examiner should determine whether the veteran's low back 
exhibits weakened movement, excess fatigability, or 
incoordination, and, if feasible, these determinations should 
be expressed in terms of the degree of additional range of 
motion loss due to any weakened movement, excess 
fatigability, or incoordination; and the orthopedic examiner 
should also express an opinion on the question of whether 
pain could significantly limit functional ability during 
flare-ups and that determination, if made, should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion lost due to pain on use or pain during flare-
ups.  
 
While this case was in remand status, the veteran underwent a 
spine examination in September 1999, at which he complained 
of flareups of back pain.  In the examination report, the 
examiner reported diagnoses of mild degenerative disc 
disease, muscular low back pain, and degenerative joint 
disease at T-12, L-1, S-1.  The examiner did not make the 
determinations or provide the opinion requested by the Board 
in the remand of July 1999 and, therefore, under the holding 
in Stegall, this case must be again remanded so that the 
requested medical information may be obtained.

The Board further notes that, in the remand of July 1999, the 
Board directed that the veteran undergo a medical evaluation 
concerning his claims to have disabilities which are the 
result of undiagnosed illnesses related to service in the 
Persian Gulf.  The requested medical evaluation was conducted 
by the same physician who performed the spine examination.  
The physician performed examinations of the gastrointestinal, 
respiratory, and musculoskeletal systems.  In the remand of 
July 1999, the Board stated that the examiner should 
determine whether the veteran had clinical signs of: stomach 
pain, stomach bloating, diarrhea, soft stools, and/or 
indigestion; shortness of breath and coughing up blood; 
nocturnal chills and fever, night sweats, and/or dizziness; 
pain in multiple joints (other than the lumbosacral spine, 
right ankle, and right index finger), pain in the extremities 
and/or leg cramps.  The Board also stated that the examiner 
determine whether any such clinical signs found on 
examination may be attributed to a medical diagnosis and, 
whether or not any clinical signs were found, the examiner 
should offer an opinion as to whether it is at least as 
likely as not (a 50 percent or more likelihood) that the 
veteran's four categories of complaints, as stated above, are 
or were attributable to recognized medical diagnoses.  

In multiple examination reports, the examining physician 
reported that he found no evidence on examination of any 
chronic condition or disability.  However, he did not offer 
an opinion as to whether the veteran's four categories of 
complaints are or were attributable to recognized medical 
diagnoses.  Therefore, under the holding in Stegall, this 
case must be again remanded so that the requested medical 
information may be obtained.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should request that the 
physician who evaluated the veteran in 
September 1999, if available, make the 
determinations and offer the opinions 
requested by the Board, as stated above.

2.  In the event that the physician who 
evaluated the veteran in September 1999 
is not available, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination.  The claims file 
and a copy of this REMAND must be made 
available to the examiner for review.  
The orthopedic evaluation should include 
complete range of motion studies of the 
lumbar spine and any other tests which 
are deemed necessary.  The orthopedic 
examiner should determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should also express an opinion on the 
question of whether pain could 
significantly limit functional ability 
during flare-ups.  That determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion lost due to pain on use or pain 
during flare-ups.  

3.  In the event that the physician who 
evaluated the veteran in September 1999 
is not available, the RO should also 
arrange for the veteran to undergo a 
general medical evaluation concerning his 
claims to have disabilities which are the 
result of undiagnosed illnesses related 
to service in the Persian Gulf.  The 
claims file and a copy of this REMAND 
should be made available to the examiner 
for review.  The examiner should consult 
appropriate specialists, if deemed 
necessary.  The examiner should determine 
whether the veteran has clinical signs 
of:  Stomach pain, stomach bloating, 
diarrhea, soft stools, and/or 
indigestion; shortness of breath and 
coughing up blood; nocturnal chills and 
fever, night sweats, and/or dizziness; 
pain in multiple joints (other than the 
lumbosacral spine, right ankle, and right 
index finger), pain in the extremities 
and/or leg cramps.  The examiner should 
determine whether any such clinical signs 
found on examination may be attributed to 
a medical diagnosis.  Whether or not any 
clinical signs are found, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that the 
veteran's four categories of complaints, 
as stated above, are or were attributable 
to recognized medical diagnoses.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  

The purposes of this REMAND are to comply with the Court's 
holding in Stegall and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he is further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

